Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  December 27, 2005                                                                                     Clifford W. Taylor,
                                                                                                                Chief Justice

                                                                                                      Michael F. Cavanagh
  128733-4                                                                                            Elizabeth A. Weaver
                                                                                                             Marilyn Kelly
                                                                                                        Maura D. Corrigan
                                                                                                      Robert P. Young, Jr.
                                                                                                      Stephen J. Markman,
  THOMAS M. SHOAFF,                                                                                                  Justices
           Plaintiff-Appellee,
  v      	                                                         SC: 128733-4
                                                                   COA: 248606, 248609
                                                                   Ingham CC: 99-090282-CZ
  GARY D. BALDWIN, former Personal

  Representative of the Estate of Duane V.

  Baldwin; MARY JO BALDWIN, former

  Co-Trustee of the Duane V. Baldwin Trust, 

  JACOBS MANAGEMENT, L.L.C., FFM CO.,

  INC., DGM CORP., AGRICON, INC.,

  STOCKBRIDGE LIMITED PARTNERSHIP #1; 

  STOCKBRIDGE LIMITED PARTNERSHIP #2; 

  STOCKBRIDGE LIMITED PARTNERSHIP #3; 

  STOCKBRIDGE LIMITED PARTNERSHIP #4; 

  and STOCKBRIDGE LIMITED PARTNERSHIP #5, 

               Defendants-Cross- 

               Plaintiffs-Counter Plaintiffs, 

  and
  THOMAS E. WOODS, as successor Personal 

  Representative of the Estate of Duane V. Baldwin 

  and as successor Trustee of the Duane V. Baldwin 

  Trust, 

               Defendants-Appellants,

  and

  BALDWIN SOD FARMS and MARK BALDWIN, 

             Cross-Defendants. 

  _________________________________________/ 


        On order of the Court, the application for leave to appeal the February 3, 2005
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.



                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          December 27, 2005                   _________________________________________
         d1219                                                                Clerk